Corrected Notice of Allowance
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


The application has been amended as follows: 
Claims 4-5, 25, 30-31, and 51 are cancelled. Dependencies of their dependent claims have been updated to reflect this cancellation.
Claims 1, 3, 27, and 29 are amended as follows:
Claim 1: A computerized method of classifying a wide complex heart beat(s) comprising: providing a computing device having an input/output interface, one or more processors, and a memory; receiving one or more wide complex heart beat waveform amplitudes and/or time-voltage areas and one or more baseline heart beat waveform amplitudes and/or time-voltage areas via the input/output interface or the memory; determining a classification probability based on the one or more wide complex heart beat waveform amplitudes and/or time-voltage areas and the one or more [[the]] baseline heart beat waveform amplitudes and/or time-voltage areas using the one or more processors; determining a signal change based on the classification probability; the determination of a signal change comprising automatically determining a wide complex heart beat classification for the wide complex heart beat(s) by comparing the classification probability to a predetermined value   using the one or more processors, wherein the classification probability comprises a ventricular tachycardia (VT) probability; wherein the wide complex heart beat classification comprises the ventricular source or the supraventricular aberrant condition and the wide complex heart beat classification comprises a VT whenever the VT probability is greater than or equal to the predetermined value; and the wide complex heart beat classification comprises a supraventricular wide complex tachycardia (SWCT) whenever the VT probability is less than the predetermined value; 
providing the wide complex heart beat classification via the input/output interface; 
providing a recommendation to select or exclude a therapy, medication, diagnostic testing or referral for a patient based on the signal change; and selecting or excluding the therapy, medication, diagnostic testing or referral for the patient based on the recommendation.  

Claim 3: The method of claim 1, wherein: the wide complex heart beat(s) comprise a wide complex tachycardia (WCT); the ventricular source comprises a VT; and the supraventricular aberrant condition comprises a SWCT.
Claim 6: The method of claim [[5]] 1, further comprising selecting the predetermined value from a range of 0% to 100%.  
1, wherein the predetermined value comprises about 1%, 10%, 25%, 50%, 75%, 90% or 99%.

Claim 27: An apparatus for classifying a wide complex heart beat(s) comprising: an input/output interface; a memory; one or more processors communicably coupled to the input/output interface and the memory, wherein the one or more processors: Page 14 of 32Appl. No. 16/445,036 Amdt. dated Apr. 12, 2021 Reply to Office Action of Nov. 12, 2020 receive one or more wide complex heart beat waveform amplitudes and/or time- voltage areas and one or more baseline heart beat waveform amplitudes and/or time- voltage areas via the input/output interface or the memory, determine a classification probability between the one or more wide complex heart beat waveform amplitudes and/or time-voltage areas and the one or more baseline heart beat waveform amplitudes and/or time-voltage areas using the one or more processors, determine a signal change based on the classification probability, 
the determination of a signal change comprising automatically determining a wide complex heart beat classification for the wide complex heart beat(s) by comparing the classification probability to a predetermined value   using the one or more processors, wherein the classification probability comprises a ventricular tachycardia (VT) probability; wherein the wide complex heart beat classification comprises the ventricular source or the supraventricular aberrant condition and the wide complex heart beat classification comprises a VT whenever the VT probability is greater than or equal to the predetermined value; and the wide complex heart beat classification comprises a supraventricular wide complex tachycardia (SWCT) whenever the VT probability is less than the predetermined value; 
providing the wide complex heart beat classification via the input/output interface; 

and wherein a recommendation to select or exclude a therapy, medication, diagnostic testing or referral for a patient based on the signal change is provided, and the therapy, medication, diagnostic testing or referral for the patient is selected or excluded based on the recommendation.  

Claim 29: The apparatus of claim 27, wherein: the wide complex heart beat(s) comprise a wide complex tachycardia (WCT); the ventricular source comprises a VT; and the supraventricular aberrant condition comprises a SWCT.
Claim 32: The method of claim [[31]] 27, further comprising selecting the predetermined value from a range of 0% to 100%.  
Claim 33: The method of claim [[31]] 27, wherein the predetermined value comprises about 1%, 10%, 25%, 50%, 75%, 90% or 99%.

Reasons for Allowance
Claims 1-3, 6-24, 26-29, 32-50, and 52 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest determining that a wide heartbeat classification comprises a VT when the calculated VT probability is greater than or equal to a predetermined value .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/Erin M Piateski/Primary Examiner, Art Unit 3792